DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10755727.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant the same invention.  Furthermore, the claims of the patent anticipate the claims of the application.

Claims of the patent				Claims of the application
1. A computer-implemented method, the method comprising: receiving first audio data associated with a first microphone; receiving second audio data associated with a second microphone; determining a first lag estimate value corresponding to a time delay between receipt, by the first microphone, of first audio corresponding to a first portion of the first audio data, and receipt, by the second microphone, of second audio corresponding to a second portion of the second audio data, the first portion of the first audio data and the second portion of the second audio data associated with a first frequency range; determining lag estimate data including the first lag estimate value and a second lag estimate value corresponding to a second frequency range; determining, based on the first audio data and the lag estimate data, a first energy value associated with a first direction; determining a first energy series associated with the first direction, the first energy series including a sequence of energy values over time ending with the first energy value; determining, based on the first audio data and the lag estimate data, a second energy value associated with a second direction; determining a second energy series associated with the second direction, the second energy series including a sequence of energy values over time ending with the second energy value; determining that an audio source corresponds to the first direction; performing a first cross-correlation between a target energy series and the first energy series to determine a first portion of cross-correlation data, the cross-correlation data corresponding to a correlation between each direction and the first direction that is associated with the audio source; performing a second cross-correlation between the target energy series and the second energy series to determine a second portion of the cross-correlation data; determining, based on the cross-correlation data, a lower boundary value and an upper boundary value; and generating, based on the lower boundary value and the upper boundary value, mask data corresponding to the audio source.
2. The computer-implemented method of claim 1, further comprising: determining a third lag estimate value corresponding to a time delay between receipt, by the first microphone, of third audio corresponding to a third portion of the first audio data, and receipt, by the second microphone, of fourth audio corresponding to a fourth portion of the second audio data, the third lag estimate value associated with the first frequency range; determining second lag estimate data including the third lag estimate value and a fourth lag estimate value corresponding to the second frequency range; determining, based on the second lag estimate data, a third energy value associated with the first direction; determining a third energy series associated with the first direction, the third energy series including a sequence of energy values over time ending with the third energy value; determining, based on the second lag estimate data, a fourth energy value associated with the second direction; determining a fourth energy series associated with the second direction, the fourth energy series including a sequence of energy values over time ending with the fourth energy value; determining that the audio source corresponds to the second direction; performing a third cross-correlation between the target energy series and the third energy series to determine a first portion of second cross-correlation data, the second cross-correlation data corresponding to a correlation between each direction and the second direction that is associated with the audio source; performing a fourth cross-correlation between the target energy series and the fourth energy series to determine a second portion of the second cross-correlation data; and generating second mask data based on the second cross-correlation data.
3. A computer-implemented method, the method comprising: receiving first audio data associated with a first microphone; receiving second audio data associated with a second microphone; determining a first lag estimate value corresponding to a time delay between receipt, by the first microphone, of first audio corresponding to a first portion of the first audio data, and receipt, by the second microphone, of second audio corresponding to a second portion of the second audio data, the first portion of the first audio data and the second portion of the second audio data associated with a first frequency range; determining lag estimate data including the first lag estimate value and a second lag estimate value corresponding to a second frequency range; determining, based on the first audio data and the lag estimate data, a first energy value associated with a first direction; determining, based on the first audio data and the lag estimate data, a second energy value associated with a second direction; determining that an audio source corresponds to the first direction; determining cross-correlation data, a first portion of the cross-correlation data corresponding to a correlation between a first energy series associated with the first direction and a second energy series associated with the second direction, wherein the first energy series includes the first energy value and the second energy series includes the second energy value; determining, based on the cross-correlation data, a lower boundary value and an upper boundary value; and generating, based on the lower boundary value and the upper boundary value, mask data corresponding to the audio source.
4. The computer-implemented method of claim 3, wherein the mask data indicates a plurality of frequency ranges that are associated with the audio source, the method further comprising: generating third audio data by averaging the first audio data and the second audio data; and generating output audio data by applying the mask data to the third audio data, the output audio data including a representation of first speech generated by the audio source.
5. The computer-implemented method of claim 3, further comprising: determining a third lag estimate value corresponding to a time delay between receipt, by the first microphone, of third audio corresponding to a third portion of the first audio data, and receipt, by the second microphone, of fourth audio corresponding to a fourth portion of the second audio data, the third lag estimate value associated with the first frequency range; determining second lag estimate data including the third lag estimate value and a fourth lag estimate value corresponding to the second frequency range; determining, based on the second lag estimate data, a third energy value associated with the first direction; determining a third energy series associated with the first direction, the third energy series including a sequence of energy values over time ending with the third energy value; determining, based on the second lag estimate data, a fourth energy value associated with the second direction; determining a fourth energy series associated with the second direction, the fourth energy series including a sequence of energy values over time ending with the fourth energy value; determining that the audio source corresponds to the second direction; performing a first cross-correlation between the fourth energy series and the third energy series to determine a first portion of second cross-correlation data, the second cross-correlation data corresponding to a correlation between each direction and the second direction that is associated with the audio source; performing a second cross-correlation between the fourth energy series and the fourth energy series to determine a second portion of the second cross-correlation data; and generating second mask data based on the second cross-correlation data.
6. The computer-implemented method of claim 3, further comprising: determining a first energy squared value by squaring the first energy value, the first energy squared value associated with the first direction; determining a second energy squared value by squaring the second energy value, the second energy squared value associated with the second direction; determining energy vector data including the first energy squared value and the second energy squared value; detecting a first plurality of peaks represented by the energy vector data, each of the first plurality of peaks corresponding to a local maximum in the energy vector data; and determining a second plurality of peaks represented by the energy vector data that satisfy a condition.
7. The computer-implemented method of claim 3, further comprising: determining, based on the first energy value and the second energy value, energy vector data; detecting one or more peaks within the energy vector data; and determining that at least one of the one or more peaks is between the lower boundary value and the upper boundary value.
8. The computer-implemented method of claim 3, further comprising: determining a third lag estimate value corresponding to a third frequency range; determining that the third lag estimate value corresponds to the first direction; and associating the third frequency range with the first direction.
9. The computer-implemented method of claim 3, wherein generating the mask data further comprises: determining that a third direction is located between the lower boundary value and the upper boundary value; determining that the first frequency range is associated with the third direction; and setting a first value in the mask data, the first value corresponding to the first frequency range.
10. The computer-implemented method of claim 3, further comprising: determining, based on the first audio data and the lag estimate data, a third energy value associated with a third direction; determining a third energy series associated with the third direction, the third energy series including a sequence of energy values over time ending with the third energy value; determining that a second audio source corresponds to the third direction; performing a first cross-correlation between the third energy series and the first energy series to determine a first portion of second cross-correlation data, the second cross-correlation data corresponding to a correlation between each direction and the third direction that is associated with the second audio source; performing a second cross-correlation between the third energy series and the second energy series to determine a second portion of the second cross-correlation data; determining, based on the second cross-correlation data, a second lower boundary value; determining, based on the second cross-correlation data, a second upper boundary value; and generating, based on the second lower boundary value and the second upper boundary value, second mask data corresponding to the second audio source.
11. The computer-implemented method of claim 3, further comprising: determining the first energy series, the first energy series associated with the first direction and including a sequence of energy values over time ending with the first energy value; and determining the second energy series, the second energy series associated with the second direction and including a sequence of energy values over time ending with the second energy value, wherein: the cross-correlation data indicates a correlation between each direction and the first direction that is associated with the audio source, and determining the cross-correlation data further comprises: determining the first portion of the cross-correlation data by performing a first cross-correlation between the second energy series and the first energy series; and determining a second portion of the cross-correlation data by performing a second cross-correlation between the first energy series and the first energy series.
Claims 12-20 are similar to the above claims.
1. A computer-implemented method, the method comprising: receiving first audio data from an audio source; receiving second audio data from the audio source; determining first lag estimate data corresponding to a first portion of the first audio data and a first portion of the second audio data, wherein the first portion of the first audio data and the first portion of the second audio data are associated with a first frequency range; determining, based at least in part on the first audio data and the first lag estimate data, a first energy value associated with a first direction; determining, based at least in part on the first audio data and the first lag estimate data, a second energy value associated with a second direction; and determining, based at least in part on the first energy value and the second energy value, that the audio source is located along the first direction.  
2. The computer-implemented method of claim 1, wherein: the first audio data is associated with a first microphone; and the second audio data is associated with a second microphone.  
3. The computer-implemented method of claim 1, further comprising determining second lag estimate data corresponding to a second frequency range, wherein: the first energy value is determined further based at least in part on the second lag estimate data, and the second energy value is determined further based at least in part on the second lag estimate data.  
4. The computer-implemented method of claim 3, wherein determining the second lag estimate data comprises: determining the second lag estimate data corresponding to a second portion of the first audio data and a second portion of the second audio data, wherein the second portion of the first audio data and the second portion of the second audio data are associated with the second frequency range.  
5. The computer-implemented method of claim 1, further comprising: determining a third lag estimate value corresponding to a third frequency range; determining that the third lag estimate value corresponds to the first direction; and associating the third frequency range with the first direction.  
6. The computer-implemented method of claim 1, further comprising: determining cross-correlation data, a first portion of the cross-correlation data corresponding to a correlation between a first energy series associated with the first direction and a second energy series associated with the second direction; determining, based at least in part on the cross-correlation data, mask data corresponding to the audio source; and using the mask data to generate output audio data.  
7. The computer-implemented method of claim 6, further comprising: generating third audio data by using the first audio data and the second audio data; and generating the output audio data by applying the mask data to the third audio data, the output audio data including a representation of first audio generated by the audio source.  
8. The computer-implemented method of claim 6, further comprising determining, based at least in part on the cross-correlation data, a lower boundary value and an upper boundary value, wherein the mask data is further determined based at least in part on the lower boundary value and the upper boundary value.  
9. The computer-implemented method of claim 8, wherein determining the mask data further comprises: determining that a third direction is associated with a range between the lower boundary value and the upper boundary value; determining that the first frequency range is associated with the third direction; and setting a first value in the mask data, the first value corresponding to the first frequency range.  
10. The computer-implemented method of claim 8, further comprising: determining, based on the first energy value and the second energy value, energy vector data; detecting one or more peaks within the energy vector data; and determining that at least one of the one or more peaks is between the lower boundary value and the upper boundary value.

Claims 11-20 are similar to the above claims.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rui et al. (USPG 2004/0240680, hereinafter Rui).

Regarding claims 1 and 11, Rui discloses a computer-implemented method and system, the method and system comprising: 
at least one processor (figure 1); and memory including instructions operable to be executed by the at least one processor to cause the system (figure 1) to: 
receiving first audio data from an audio source (figure 2, step 200 and/or paragraphs 45, 49, and 57, multiple microphones); 
receiving second audio data from the audio source (figure 2, step 200 and/or paragraphs 45, 49, and 57, multiple microphones); 
determining first lag estimate data corresponding to a first portion of the first audio data and a first portion of the second audio data, wherein the first portion of the first audio data and the first portion of the second audio data are associated with a first frequency range (figure 2, steps 206-208 and/or paragraph 57, computing time delay for each microphone); 
determining, based at least in part on the first audio data and the first lag estimate data, a first energy value associated with a first direction (figure 2, step 210 and/or paragraph 57, computing total energy for each microphone); 
determining, based at least in part on the first audio data and the first lag estimate data, a second energy value associated with a second direction (figure 2, step 210 and/or paragraph 57, computing total energy for each microphone); and 
determining, based at least in part on the first energy value and the second energy value, that the audio source is located along the first direction (figure 2, step 210 and/or paragraph 57, “The point found to have the highest total energy value is the sound source location”).  

Regarding claims 2 and 12, Rui further discloses wherein: the first audio data is associated with a first microphone; and the second audio data is associated with a second microphone (figure 2, step 200 and/or paragraphs 45, 49, and 57, multiple microphones).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rui in view of Fukuda et al. (US 2011/0131044, hereinafter referred to as Fukuda).

Regarding claims 5 and 15, Rui fails to explicitly disclose, however, Fukuda teaches the computer-implemented method of claim 1, further comprising: determining a third lag estimate value corresponding to a third frequency range (paragraph 76, the phase theta is obtained for each frequency bin); determining that the third lag estimate value corresponds to the first direction (paragraph 76, the direction of voice arrival for each frequency bin is determined based on phase theta); and associating the third frequency range with the first direction (paragraphs 84, 92, 115-117).  
Since Rui and Fukuda are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of obtaining frequency bins associated with each direction of voice arrival.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 3-4, 6-10, 13-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fukamachi et al. (USPG 2014/0369509) teaches detecting a sound source of a detection subject on the basis of collected sounds, an autocorrelation between sounds collected in time series by the sound collector is calculated, and a determination as to whether or not the sound source of the detection subject exists is made on the basis of the autocorrelation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN X VO/Primary Examiner, Art Unit 2656